CLARK, Chief Judge
(dissenting).
In form Judge Sugarman’s order was quite interlocutory; he merely declined, without stating reasons, to grant defendants’ motion for Malkan’s summary disqualification.1 Obviously he was not persuaded by defendants’ showing; but there was nothing in his action to prevent him from acting otherwise at any time on a more convincing showing. So *558we have no more reason to interfere now than we would have as to, e.g., an order refusing to halt discovery before trial. This appeal should therefore be dismissed for want of an appealable order. If, however, we reach the merits, we should affirm, since we, like Judge Sugarman, as yet at least can find no persuasive grounds for the present disqualification.
On the issue of appealability it should be noted that, save for a single somewhat equivocal precedent discussed hereinafter, there is no case actually supporting appealability under really comparable conditions. The cases ordering disqualification have that very element of finality lacking here. And if analogy be sought under the “correlative order” or “offshoot” rule, we must note that these are cases where the courts have found and have emphasized such an element of finality whose clear absence here makes them rather persuasive precedents against our jurisdiction.2 Even the offshoot rule, in view of its obvious trend to debilitate the recognized federal principle against piecemeal appeals, may require that reexamination which it has not yet received in the light of the amendment to F.R. 54(b), providing a means of appeal in multielaim cases, and the generous scope given that amendment in Sears, Roebuck & Co. v. Mackey, 351 U.S. 427, 76 S.Ct. 895, and Cold Metal Process Co. v. United Engineering & Foundry Co., 351 U.S. 445, 76 S.Ct. 904. In fact I have suggested the need for such re-examination in, e.g., Republic of Italy v. DeAngelis, 2 Cir., 206 F.2d 121, 132; and I regret that I have not succeeded in persuading my brothers to consider the impact of the amendment here. For it might well suggest a desirable disposition of the problem we face.
But in any event, the present order seems to me to lack finality under any view.3 The one analogous case looking the other way is that branch of the consolidated decision reported as Laskey Bros, of W. Va., Inc., v. Warner Bros. Pictures, 2 Cir., 224 F.2d 824, certiorari denied 350 U.S. 932, 76 S.Ct. 300, which affected the action brought by the Austin Theatre. The opinion therein does not mention appealability (nor was it discussed by counsel), but does affirm district court orders disqualifying Malkan in the Laskey case and refusing to do so in the Austin case. I was the author of the opinion there and must take whatever blame there is for not using the word “Dismissed,” rather than “Affirmed” (the results as to the parties being the same in any event), as to one-half the result *559reached. But I do not feel too penitent, since experience has taught me that only rarely and perhaps fortuitously may an opinion be expected to rise above its sources in the presentations of counsel. Moreover, there were practical grounds for minimizing, if not overlooking, the point; a preliminary order of this court had consolidated the two cases throughout, even to the briefs of counsel, and discussion of the two contrasting situations, suggesting distinctions the court found decisive, was quite necessary if the rationale was to be at all complete. That, I submit, is too precarious a footing upon which to crystallize error.
But passing to the merits I will accept the statement of the issue that our question here is as to which branch of the Laskey opinion governs, the Laskey rule or the Austin rule. Nor will I object to the formulation of the Laskey principle of disqualification perhaps beyond that of merely providing against the probable misuse of confidential information by attorneys. In a case where one counsel has represented one side, it is appropriate that his former partners should be disqualified from going over to represent the other side (without consent of course); both dignity of the profession and the need of public vindication of the confidential relationship involved and hence public confidence in its reality so require without more. But such vicarious disqualification of partners should be rather strictly limited to the “same case” ; there is no justification for more as either punishment or public vindication of the protected relation; and the dangers of using legal ethics as a club to protect monopolists or harass complainers (as is indeed directly suggested by the long battles on these preliminary issues so assiduously staged by these defendants) suggest care and concern lest we go too far. I think we are doing so here. It is not fortuitous that in every case so far we have affirmed the action of the trial judge: of Judge Goddard in Consolidated Theatres v. Warner Bros, Circuit Management Corp., 2 Cir., 216 F.2d 920, which originally established the principles; Judge Dawson in Laskey and Austin; and Judge Abruzzo in Fisher Studio v. Loew’s Incorporated, 2 Cir., 232 F.2d 199, certiorari denied 77 S.Ct. 56. This means that we have found the “same case” rarely, and elsewhere have accepted the findings of the trial judge either for or against disqualification,
it js evident that my brothers are findjng yle game case involved where I would not. Actually all these Stern family cases necessarily concern separate claims involving different theatres, different areas 0f competition, different periods of time. The oniy definite sameness I find is that all start with the famous Paramount decree- But 80 does a11 litigation in this area at the Present time- In short what this decision really means is that Malkan is barred from this profitable area of antitrust litigation for the foreseeable future- This is much, much further than we have gone, in general we have looked tor actually the same case; in Laskey, tor example, it was the same action started *n a new district- Defense counsel shrewdly suggested that here all we bad to do to find identity was to look through the corporate control to the real ownership. If that were all, I should of course agree. ^ But it seems to me that even had a single person owned all the theatres here involved, the cases would not be identical and automatic or vicarious or wholesale disqualification ought not to follow.
Hence I think Malkan, whatever presumption of fact we may apply against him, should be permitted to show he received no confidences of his client’s adversary which could be used against the confidant in the pending case. Indeed he convinced Judge Sugarman through affidavit and deposition. While I think the judge quite justified in his conclusion, I would see ho objection to asking him to re-examine the facts and give us a detailed finding. But actually I find the situation differing in no matter of substance from that before Judge Dawson in the Austin case. If we should reverse here we surely should have reversed there. I find the result here quite unfair *560•’to young lawyers attempting to break into substantial practice and undesirable in policy as helping to safeguard monopoly. I think Judge Sugarman’s decision should stand until real evidence to the contrary appears.

. “December 24, 1955 This motion is in all respects denied. It is so ordered. Sidney Sugarman U.S.D..T.” As endorsed on the back of the show cause order.


. The very quotation set forth in the opinion from Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546, 69 S.Ct. 1221, 1225, 93 L.Ed. 1528, directly points the moral; Judge Sugarman’s refusal to disqualify Malkan summarily is anything but one of “that small class which finally determine claims of right separable from, and collateral to, rights asserted in the action, too important to be denied review and too independent of the cause itself to require that appellate consideration be deferred until the whole ease is adjudicated.”
I do not see the analogy here of a case in the (federally) unique probate proceedings of the District of Columbia, Collins v. Miller, 91 U.S.App.D.C. 143, 198 E.2d 948, 37 A.L.B.2d 746, and think the contrary eases cited in the opinion involving receivers and the like are more in point. See also Youpe v. Moses, 94 U.S.App.D.C. 21, 213 E.2d 613, 616, 617.
I do not think it necessary to cite some of the many cases, such as United States Plywood Corp. v. Hudson Lumber Co., 2 Cir., 210 E.2d 462, holding interlocutory trial orders unappealable.


. I am glad that my brothers do not rest upon the point argued that by this order affecting trial maneuvers, the judge has somehow declined to grant an injunction against himself; the Supreme Court has now vastly reduced the potency of that form of mythology. Baltimore Contractors v. Bodinger, 348 U.S. 176, 75 S.Ct. 249, 99 L.Ed. 233; City of Morgantown, W. Va. v. Royal Ins. Co., 337 U.S. 254, 69 S.Ct. 1067, 93 L.Ed. 1347; and see Wilson Bros. v. Textile Workers Union of America, CIO, 2 Cir., 224 F.2d 176, certiorari denied 350 U.S. 834, 76 S.Ct. 70. Practically there is no sense in the thought that Malkan must be stopped immediately from disclosing confidential information to the plaintiffs; if anything real is here involved (as to which see discussion below in the text), the information was available and used long ago.